DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-40 are pending in the application.
Applicant’s amendment to the claims, filed on January 27, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks filed on January 27, 2022 in response to the non-final rejection mailed on November 5, 2021 have been fully considered.  
The text of those sections of Title 35, U.S. Code or judicially created doctrine not included in this action can be found in a prior Office action.

Claim Objections
Claims 16 and 17 are objected to in the recitation of “the hexosaminidase is present at a concentration” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “the hexosaminidase is present in the aqueous solution at a concentration”.

Claim Rejections - 35 USC § 103
The rejection of claims 16-36 under 35 U.S.C. 103 as being unpatentable over Convents et al. (WO 98/50512 A1; cited on the IDS filed on April 27, 2020; hereafter “Convents”) in view of GenBank Database Accession Number KRL51886 (November 

Claims 16-40 are rejected under 35 U.S.C. 103 as being unpatentable over Convents (supra) in view of GenBank KRL51886 (supra) and Lant et al. (WO 2016/176240 A1; cited on Form PTO-892; hereafter “Lant”).
As amended, claims 16 and 29-38 are drawn to a method of treating a fabric comprising the steps of: 
(a) contacting the fabric with an aqueous solution of Lactobacillus hexosaminidase comprising an amino acid sequence that has at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 3, wherein the hexosaminidase is present at a concentration of 0.001 ppm to 10 ppm; and optionally 
(b) rinsing and drying the fabric.
As amended, claims 17-28 and 39, and 40 are drawn to a method for cleaning or laundering an item comprising the steps of: 
(a) exposing an item to a wash liquor comprising a detergent composition comprising a Lactobacillus hexosaminidase comprising an amino acid sequence that has at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 3, wherein the hexosaminidase is present at a concentration of 0.001 ppm to 10 ppm; 
(b) completing at least one wash cycle; and optionally 

Regarding claims 16 and 17, the reference of Convents discloses laundry products comprising one or more hexosaminidase enzymes (p. 1, bottom paragraph). Convents discloses that hexosaminidase enzyme is also known as β-N-acetylhexosaminidase that hydrolyzes the terminal non-reducing N-acetyl-D-hexosamine residues in N-acetyl-beta-D-hexosaminides (p. 2, first full paragraph). Convents discloses a method for laundering fabrics by contacting fabrics in need of cleaning with an aqueous solution containing an effective amount of one or more hexosaminidase enzymes (claim 9). The recitation of “wash liquor” in claim 17 of this application is interpreted as encompassing Convents’ aqueous solution containing an effective amount of one or more hexosaminidase enzymes. The method of Convents is considered to encompass a “wash cycle” as recited in claim 17.
The differences between Convents and the claimed invention are 
1) Convents does not disclose a Lactobacillus hexosaminidase as recited in claims 16-36; and
2) Convents does not disclose hexosaminidase is present at a concentration of 0.001 ppm to 10 ppm as recited in claims 16, 17, and 37-40. 
Regarding difference 1), the reference of GenBank KRL51886 discloses the amino acid sequence of a polypeptide from Lactobacillus paraplantarum annotated as a glycosyl hydrolase family 20 (GH20) hexosaminidase with beta-N-acetylhexosaminidase activity that catalyzes the removal of beta-1,4-linked N-acetyl-D-hexosamine residues from the non-reducing ends of N-acetyl-beta-D-hexosaminides (p. 2, bottom). The amino acid sequence of GenBank KRL51886 is identical to SEQ ID NO: 
Regarding claims 18, 19, 24, 25, 32, and 33, the amino acid sequence of GenBank KRL51886 comprises the motif GXDE (SEQ ID NO: 12) at residues 183-186 and comprises the motif [EQ][NRSHA][YVFL][AGSTC][IVLF][EAQYN][SN] (SEQ ID NO: 13) at residues 78-84.
Regarding claims 18, 20, 24, 26, 32, and 34, the amino acid sequence of GenBank KRL51886 comprises the motif [VLIM][LIV]G[GAV]DE[VI][PSA] (SEQ ID NO: 14) at residues 181 to 188 and comprises the motif [GK]A[IL][IL][KSR][LQ]L (SEQ ID NO: 15) at residues 126-132. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Convents and GenBank KRL51886 to use the hexosaminidase of GenBank KRL51886 in the method of Convents. One would have been motivated to and would have had a reasonable expectation of success to do this because Convents discloses a method of laundering fabrics using a hexosaminidase enzyme and discloses that hexosaminidase enzyme is also known as β-N-acetylhexosaminidase, and GenBank KRL51886 teaches a hexosaminidase enzyme with β-N-acetylhexosaminidase activity. 
Regarding difference 2), the reference of Lant teaches that when a β-N-acetylhexosaminidase is included in a cleaning composition, the concentration is from about 0.001% to about 0.5% enzyme protein by weight of the composition (p. 10, lines 11-17), which corresponds to 10 ppm to 5,000 ppm. Lant teaches specific examples of e.g., Example 6), which is a β-N-acetylhexosaminidase. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Convents and Lant to use 10 ppm of the hexosaminidase of GenBank KRL51886 in the method of Convents. One would have been motivated to and would have had a reasonable expectation of success to do this because Convents discloses a method of laundering fabrics using a hexosaminidase enzyme, which is also known as β-N-acetylhexosaminidase, and Lant teaches using 10 ppm of a β-N-acetylhexosaminidase when included in a cleaning composition. 
Therefore, the methods of claims 16-40 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

RESPONSE TO REMARKS: The applicant argues that the Declaration by joint inventor Segura (filed on October 27, 2021) shows that the hexosaminidase of SEQ ID NO: 11 of Convents was unable to remove Staphylococcus aureus biofilm even at the highest concentration tested, while the hexosaminidase of SEQ ID NO: 3 was able to remove biofilm even at the lowest tested concentration. According to the applicant, the Declaration clearly shows that, under the conditions in which the assay was performed, the hexosaminidase of SEQ ID NO: 3 significantly out-performs the hexosaminidase of SEQ ID NO: 11 of Convents and according to the applicant, the conditions of the assay exemplify conditions typical to the methods claimed in the currently pending claims 16 and 17. The applicant argues that the poor performance of the hexosaminidase of 
The applicant’s argument is not found persuasive. Although not expressly stated in the applicant’s remarks, it appears that the applicant is relying on the improved performance of the hexosaminidase of SEQ ID NO: 3 relative to that of the hexosaminidase of SEQ ID NO: 11 of Convents to rebut a prima facie case of obviousness. There is no dispute that the Declaration provides evidence that the hexosaminidase of SEQ ID NO: 3 significantly out-performs the hexosaminidase of SEQ ID NO: 11 of Convents under the conditions in which the assay was performed. However, according to MPEP 716.02(d), the applicant’s result must be commensurate in scope with the claimed invention and the applicant’s result is not commensurate in scope with the claimed invention. For example, the assay of the Declaration was performed using the hexosaminidase of SEQ ID NO: 3, while the claims recite “Lactobacillus hexosaminidase comprising an amino acid sequence that has at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 3”. While the nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range (see MPEP 716.02(d).I), there is no evidence of record that the applicant’s result would be expected to extend to all Lactobacillus hexosaminidases that comprise an amino acid sequence that has at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 3. 
Also, according to MPEP 716.02(b), the burden is on the applicant to establish that results and unexpected and significant and according to MPEP 716.02(e), an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter prima facie case of obviousness. The applicant’s result is based on a comparison between the hexosaminidase of SEQ ID NO: 3 and the hexosaminidase of SEQ ID NO: 11 of Convents. However, there is no evidence of record that the hexosaminidase of SEQ ID NO: 11 of Convents is the closest sequence to SEQ ID NO: 3 among the various hexosaminidases disclosed by Convents.  
For these reasons, it is the examiner’s position that the applicant’s result fails to rebut a prima facie case of obviousness.  

Claim Rejections - Double Patenting
A.	Claims 16-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 18 of copending Application No. 17/053,080 (reference application) in view of Lant (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 18 of the reference application recites a method of deep cleaning an item, comprising the steps of: a) contacting the item with a cleaning composition according to claim 1; and b) optionally rinsing the item, wherein the item is preferably a textile; claim 1 of the reference application recites (in relevant part) a cleaning composition comprising a hexosaminidase, wherein the hexosaminidase is selected among polypeptides which in addition to having hexosaminidase activity, comprises the motifs GXDE (SEQ ID NO 90), [EQ][NRSHA][YVFL][AGSTC][IVLF][EAQYN][SN] (SEQ ID NO: 91), and [VLIM][LIV]G[GAV]DE[V][PSA] (SEQ ID NO: 92); and one of the motifs D[IV]AR[TK] (SEQ ID NO: 93) and [GK]A[IL][IL][KSR][LQ]L (SEQ ID NO: 94); and claim 
The difference between the claims of this application and the claims of the reference application is that the claims of the reference application do not recite the hexosaminidase is present at a concentration of 0.001 ppm to 10 ppm as recited in claims 16, 17, and 37-40 of this application. 
The reference of Lant teaches that when a β-N-acetylhexosaminidase is included in a cleaning composition, the concentration is from about 0.001% to about 0.5% enzyme protein by weight of the composition (p. 10, lines 11-17), which corresponds to 10 ppm to 5,000 ppm. Lant teaches specific examples of detergent compositions comprising 10 ppm dispersin B (e.g., Example 6), which is a β-N-acetylhexosaminidase. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 10 ppm of hexosaminidase in the claims of the reference application. One would have been motivated to and would have had a reasonable expectation of success to do this because Lant teaches using 10 ppm of a β-N-acetylhexosaminidase when included in a cleaning composition. Therefore, the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

B.	Claims 16-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 10 of copending Application No. 17/053,081 (reference application) in view of Lant (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 10 of the reference application recites a method of cleaning of an item, comprising the steps of: a) contacting the item with a wash liquor solution comprising an enzyme mixture comprising at least 0.00001 ppm of at least one fungal DNase, at least 0.00001 ppm of at least one dispersin; and a cleaning component, wherein the cleaning component is selected from; i) 1 to 40 wt % surfactant, selected from anionic or non-ionic surfactant; ii) 1 to 30% builder, preferably non-phosphate e.g. citric acid, methylglycinediacetic acid (MGDA) or glutamic acid-N,N-diacetic acid (GLDA); and iii) 0 to 20% bleach component, preferably manganese triazacyclononane (MnTACN); b) optionally rinsing the item, wherein the item is preferably a textile; claim 1 of the reference application recites (in relevant part)  a cleaning composition comprising at least one dispersin; and claim 4 of the reference application recites (in relevant part) the cleaning composition according to claim 1, wherein the dispersin is a polypeptide having at least 80% sequence identity to the polypeptide shown in SEQ ID NO: 19 or 21. The amino acid sequence of SEQ ID NO: 19 of the reference application is the same as 
The difference between the claims of this application and the claims of the reference application is that the claims of the reference application do not recite the hexosaminidase is present at a concentration of 0.001 ppm to 10 ppm as recited in claims 16, 17, and 37-40 of this application. 
The reference of Lant teaches that when a β-N-acetylhexosaminidase is included in a cleaning composition, the concentration is from about 0.001% to about 0.5% enzyme protein by weight of the composition (p. 10, lines 11-17), which corresponds to 10 ppm to 5,000 ppm. Lant teaches specific examples of detergent compositions comprising 10 ppm dispersin B (e.g., Example 6), which is a β-N-acetylhexosaminidase. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 10 ppm of hexosaminidase in the claims of the reference application. One would have been motivated to and would have had a reasonable expectation of success to do this because Lant teaches using 10 ppm of a β-N-acetylhexosaminidase when included in a cleaning composition. Therefore, the methods of claims 16-40 are unpatentable over claims 1, 4, and 10 of the reference application in view of Lant. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 17 of the reference application recites a method of deep cleaning of an item, comprising the steps of: a) contacting the item with a cleaning composition according to claim 1; and optionally b) rinsing the item, wherein the item is preferably a textile; claim 1 of the reference application recites (in relevant part) a cleaning composition comprising a dispersin; claim 9 of the reference application recites (in relevant part) a cleaning composition according to claim 1, wherein the dispersin is obtained from Lactobacillus; and claim 11 of the reference application recites (in relevant part) the cleaning composition according to claim 8, wherein the dispersin is a polypeptide having at least 80% sequence identity to the polypeptide shown in SEQ ID NO: 19 or 21. The amino acid sequence of SEQ ID NO: 19 of the reference application is the same as SEQ ID NO: 3 of this application and SEQ ID NO: 21 of the reference application has 98% identity to SEQ ID NO: 3 of this application. SEQ ID NO: 19 and 21 of the reference application comprise the motifs recited in claims 18-20, 24-26, and 32-34 of this application. 
The difference between the claims of this application and the claims of the reference application is that the claims of the reference application do not recite the hexosaminidase is present at a concentration of 0.001 ppm to 10 ppm as recited in claims 16, 17, and 37-40 of this application. 
e.g., Example 6), which is a β-N-acetylhexosaminidase. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 10 ppm of hexosaminidase in the claims of the reference application. One would have been motivated to and would have had a reasonable expectation of success to do this because Lant teaches using 10 ppm of a β-N-acetylhexosaminidase when included in a cleaning composition. Therefore, the methods of claims 16-40 are unpatentable over claims 1, 7, 8, and 17 of the reference application in view of Lant. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

D.	Claims 16-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, and 14 of co-pending Application No. 17/053,390 (reference application) in view of Lant (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 14 of the reference application recites a method of cleaning of an item, comprising the steps of: a) contacting the item with a cleaning composition according to claim 1; and b) optionally rinsing the item, wherein the item is a textile; claim 1 of the reference application recites (in relevant part) a cleaning composition comprising a Lactobacillus; and claim 8 of the reference application recites (in relevant part) the cleaning composition according to claim 6, wherein the dispersin is a polypeptide having at least 80% sequence identity to the polypeptide shown in SEQ ID NO: 19 or 21. The amino acid sequence of SEQ ID NO: 19 of the reference application is the same as SEQ ID NO: 3 of this application and SEQ ID NO: 21 of the reference application has 98% identity to SEQ ID NO: 3 of this application. SEQ ID NO: 19 and 21 of the reference application comprise the motifs recited in claims 18-20, 24-26, and 32-34 of this application. 
The difference between the claims of this application and the claims of the reference application is that the claims of the reference application do not recite the hexosaminidase is present at a concentration of 0.001 ppm to 10 ppm as recited in claims 16, 17, and 37-40 of this application. 
The reference of Lant teaches that when a β-N-acetylhexosaminidase is included in a cleaning composition, the concentration is from about 0.001% to about 0.5% enzyme protein by weight of the composition (p. 10, lines 11-17), which corresponds to 10 ppm to 5,000 ppm. Lant teaches specific examples of detergent compositions comprising 10 ppm dispersin B (e.g., Example 6), which is a β-N-acetylhexosaminidase. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 10 ppm of hexosaminidase in the claims of the reference application. One would have been motivated to and would have had a reasonable expectation of success to do this because Lant teaches using 10 ppm of a 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

RESPONSE TO REMARKS: The applicant requests that each of these co-pending applications has an effective filing date after the effective filing date of the present application and requests reconsideration and withdrawal of the rejections.
The applicant’s argument is not found persuasive because the provisional rejections are not the only rejections remaining in this application. See MPEP 804.I.B.1.(b)(i).  

Conclusion
Status of the claims:
Claims 16-40 are pending.
Claims 16-40 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656